Citation Nr: 0615455	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-27 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for herpes.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a skin disorder 
described as 'white spots,' claimed as a result of Agent 
Orange exposure.

4.  Entitlement to service connection for a left kidney 
disorder, claimed as a result of Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  He also had service in the Army National Guard from 
April 1977 to April 1982 and service in the United States 
Army Reserves from April 1982 to October 1996.

With regard to the veteran's military service, the Board 
notes that such includes periods of active duty as well as 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) as a result of his service in 
the Army National Guard and Army Reserves.  In the following 
decision, the Board has referred to all types of the 
veteran's military duty as "service" for the sake of 
efficiency. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

3.  The veteran does not currently have a disease for which a 
presumption of service connection is provided under the law 
based on exposure to herbicides in service.

4.  Herpes is not shown to be causally or etiologically 
related to any disease, injury, or incident in service.

5.  A skin disorder described as 'white spots' was not 
present in service nor is it shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.

6.  A left kidney disorder was not present in service nor is 
it shown to be causally or etiologically related to any 
disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Herpes was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. §§ 
3.6(a), 3.303 (2005).

2.  A skin disorder described as 'white spots' was not 
incurred in or aggravated by service, nor may such be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309 (2005).

3.  A left kidney disorder was not incurred in or aggravated 
by service, nor may such be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran was provided with VCAA notification by letter in 
October 2001 prior to the March 2003 initial AOJ decision.  
Additionally, while pertinent only to his claimed skin 
disorder, the veteran was provided with another VCAA letter 
in September 2003.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the letter sent 
to the veteran in October 2001 advised him of the evidence 
that VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  Moreover, 
such letter informed him of what evidence was needed to 
substantiate his service connection claims.  Such 
specifically advised him that veterans who served in Vietnam 
were entitled to a presumption of service connection if they 
have certain diseases or disabilities.  The September 2003 
letter further advised the veteran of his and VA's 
responsibilities as well as the evidence necessary to 
substantiate his claim for service connection for a skin 
condition.  Although the veteran may not have been 
specifically informed of the "fourth element," i.e., to 
provide any evidence in his possession that pertains to the 
claims, the Board finds that he was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
service connection claims.  The letters essentially advised 
him to notify VA of any additional information or evidence 
that he believed would support his claims, effectively 
notifying him to send any additional relevant information.  
VA has informed him in the March 2003 rating decision, the 
May 2004 statement of the case, and the September 2004 
supplemental statement of the case of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate such claims.  
Moreover, the May 2004 statement of the case provided the 
veteran with the laws and regulations governing his claims, 
to include VA's duties to notify and assist under 38 C.F.R. 
§ 3.159, with relevant cites to the United States Code.  For 
these reasons, to decide the appeal would not be prejudicial 
error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are moot.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding his claims.

With respect to VA's duty to assist, the Board observes that 
available service medical records, private medical records, 
and VA examination reports were reviewed by both the AOJ and 
the Board in connection with adjudication of the veteran's 
claims.  In this regard, the Board notes that the veteran's 
complete service medical records are unavailable.  While the 
records obtained are relevant to the veteran's service in the 
Army National Guard and Army Reserves, his service medical 
records pertaining to his active duty service from August 
1967 to August 1969, to include his year in Vietnam, are 
unavailable.  Documentation contained in the claims file 
reveals that the AOJ requested the veteran's service medical 
records from the National Personnel Records Center (NPRC) in 
October 2001.  In March 2002, the AOJ requested such service 
medical records from the Puerto Rico Army Reserve.  Also in 
March 2002, the Puerto Rico Army Reserve replied that the 
veteran was retired and his records should be obtained from 
AP-PERSCOM (also known as NPRC).  In April 2002 and July 
2002, the AOJ requested the veteran's service medical records 
from AP-PERSCOM.  Also in July 2002, NPRC responded and 
mailed a Chronological Statement of Retirement Points, but 
did not send any service medical records.  In September 2002, 
NPRC mailed the veteran's medical records for his service in 
the Army National Guard and Army Reserves and indicated that 
all records were mailed.  The veteran was advised in a March 
2003 letter that his service medical records were 
unobtainable and that he should send any such records in his 
possession.  Thereafter, also in March 2003, he responded 
that he did not have any service medical records in his 
possession.  

The Board observes that no additional service records have 
been obtained.  As such, the Board's presumption that the 
veteran's complete service medical records are unavailable 
requires a heightened explanation of its findings and a 
careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).  In cases such as these, 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim has been 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Moreover, the veteran has not otherwise identified any 
additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claims.  In this 
regard, the Board notes that the veteran submitted treatment 
records from the San Juan VA Medical Center after the case 
was transferred to the Board.  Such records only address his 
PTSD and he has not alleged VA treatment for his claimed 
herpes, skin disorder, or left kidney disorder.  Therefore, a 
remand is not necessary to obtain any additional, relevant VA 
treatment records.  The veteran was also provided with VA 
examinations in November 2001 and February 2002 in order to 
adjudicate his service connection claims.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to evaluate the veteran's claims without 
further examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

II.  Analysis

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other "than dishonorable."  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he contracted herpes while serving 
on active duty in Vietnam in 1968 and continues to have 
herpetic outbreaks to the present time.  Also, he alleges 
that, while serving in Vietnam, he was exposed to Agent 
Orange and, as a result, currently has skin and left kidney 
disorders.  Therefore, the veteran claims that service 
connection is warranted for such disabilities.

As noted previously, the Board's presumption that the 
veteran's complete service medical records are unavailable 
requires a heightened explanation of its findings and a 
careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).

The available service medical records reflect that, on March 
1977,  March 1981, and June 1982 National Guard examinations 
as well as August 1985 and November 1987 Army Reserve 
examinations, clinical evaluation revealed that the veteran's 
skin and lymphatic system were normal.  There was also no 
indications of herpes or a kidney disorder.  A January 1992 
Army Reserve examination also showed that the veteran's skin 
and lymphatic system were normal upon clinical evaluation; 
however, it was noted that he had active herpetic lesions.  
No kidney disorder was indicated.  

Post-service records reflect current diagnoses of skin 
disorders, to include tinea cruris, idiopathic cutate 
hypomelanosis, neurodermatitis, and psoriasis of the scalp, a 
left kidney disorder, specifically tiny cortical 
hypodensisities which are probably cysts, and herpes.  
Specifically, a February 1991 private treatment record shows 
an impression of herpes I and II.  In February 1994, the 
veteran was diagnosed with tinea cruris.  An August 2001 CT 
scan of the veteran's abdomen, conducted by C.T. Servicios 
Radiologicos Asociados, reflected an impression of tiny 
cortical hypodensisities identified at the left kidney 
probably representing cysts.  A November 2001 VA examination 
reflects that the veteran self-reported having recurrent 
episodes of Herpes Genitalis, with the last one occurring six 
weeks previously.  Physical examination was unremarkable.  
The diagnosis was recurrent Herpes Genitalis by history.  
Also, the veteran indicated that he had a history of white 
spots for the prior 15 to 20 years as well as a 20 year 
history of a scaly scalp.  Following a physical examination, 
the veteran was diagnosed with idiopathic cutate 
hypomelanosis, neurodermatitis, and psoriasis of the scalp.  
Regarding idiopathic cutate hypomelanosis, the examiner 
indicated that such was a skin condition of unknown etiology 
that may be associated with heavy sun exposure in the past. A 
February 2002 VA examination reflects evidence of stains in 
the skin of the penis which the veteran related to herpes 
infection.  At the present time, he did not have an acute 
herpetic infection.  The examiner diagnosed a personal 
history of herpes, type II.  An August 2004 statement 
submitted by the veteran's wife reflects that, prior to the 
veteran's discharge in August 1969, he had been suffering 
from herpes.  

With regard to the veteran's claim that his current skin and 
kidney disorders are a result of Agent Orange exposure, the 
Board notes that VA regulations provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, namely from 
February 28, 1961, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  The veteran's 
service personnel records reflect that he served for one year 
in Vietnam between January 1968 and January 1969.  As such 
demonstrates that the veteran served in the Republic of 
Vietnam during the Vietnam era, it is presumed that he was 
exposed to herbicides, to include Agent Orange.  

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied:  
chloracne or other acneform disease consistent with 
chloracne, type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers, 
and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  VA's 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  As 
the veteran does not have a diagnosis of any of the above-
indicated diseases for which service connection is presumed 
for veterans exposed to an herbicide agent during active 
service, presumptive service connection is not warranted for 
his claimed skin disorder or left kidney disorder.  

Even though the presumptive service connection is not 
warranted, the veteran is not precluded from establishing 
service connection for a current skin disorder or left kidney 
disorder with proof of actual direct causation from exposure 
from an herbicide agent or other link to service.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding that the veteran's current skin or left kidney 
disorder is caused or aggravated by exposure to a herbicide 
agent, related to a disease or injury which had its onset in 
service, or is otherwise related to service.  Additionally, 
there is no competent evidence that the veteran's herpes is 
related to his service.  

With regard to the veteran's claimed skin disorder and left 
kidney disorder, his service medical records are negative for 
any indication of such disabilities.  The Board acknowledges 
that, at a January 1992 Army Reserve examination, it was 
noted that the veteran had active herpetic lesions.  The 
veteran's service medical records are otherwise negative for 
herpes.  Moreover, there is no competent medical opinion that 
a skin disorder, left kidney disorder, or herpes are related 
to a disease or injury during service, herbicide exposure, or 
otherwise began in or is related to service.  Post-service 
medical records are negative for any reference to service or 
herbicide exposure as a cause of the veteran's current 
complaints.  Rather, the evidence of a nexus or link between 
service and the veteran's claimed conditions is limited to 
the veteran's and his wife's statements.  This is not 
competent evidence since laypersons, such as the veteran and 
his wife, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Specifically, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
skin disorder, left kidney disorder, or herpes and service, 
to include herbicide exposure, he is not entitled to service 
connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a skin disorder, left kidney disorder, 
and herpes.  As such, that doctrine is not applicable in the 
instant appeal and his claims must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for herpes is denied.

Service connection for a skin disorder described as 'white 
spots,' claimed as a result of Agent Orange exposure, is 
denied.

Service connection for a left kidney disorder, claimed as a 
result of Agent Orange exposure, is denied.


REMAND

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be remanded for additional 
development.  

Initially, the Board observes that the veteran reported 
treatment for PTSD from Dr. Sanchez-Cruz and Dr. Correa.  Dr. 
Sanchez-Cruz submitted a statement in October 2001 to this 
effect, but there are no treatment records associated with 
the claims file.  Regarding treatment from Dr. Correa, the 
Board notes that the veteran has not provided a complete 
address for such physician.  Additionally, after the case had 
been transferred to the Board, the veteran submitted records 
from the San Juan VA Medical Center detailing psychiatric 
treatment.  As such, any outstanding records from Dr. 
Sanchez-Cruz, Dr. Correa, and the San Juan VA Medical Center 
should be obtained for consideration in connection with the 
veteran's appeal.   

The Board also notes that the veteran submitted a statement 
in August 2004 detailing some of his in-service stressors, to 
include mortar and artillery attacks.  He provided some 
dates, locations, and unit assignments.  The veteran also 
alleged that he was involved in combat and, despite the lack 
of any award or decoration signifying combat, his military 
occupational specialty was combat engineer.  As such, a 
remand is necessary in order to verify the veteran's alleged 
stressors.  In this regard, the veteran should be invited to 
submit another stressor statement that includes sufficiently 
identified events, time periods, locations, and unit 
assignments for stressor verification purposes.  Thereafter, 
a summary of all the veteran's claimed stressors should be 
prepared and such, along with a copy of the veteran's 
separation documents and all associated service documents, 
should be submitted to the United States Army and Joint 
Service (JSSRC).  

The Board also notes that there is conflicting evidence of 
record regarding whether the veteran has a current diagnosis 
of PTSD.  In this regard, a November 2001 VA examiner 
determined that the veteran did not fulfill the diagnostic 
criteria for PTSD.  He noted that the veteran did not have 
any combat medals, but was in a combat environment.  However, 
the examiner diagnosed a phase of life problem and stated 
that the veteran did not have PTSD.  In contrast, an October 
2001 statement from Dr. Sanchez-Cruz reflects that the 
veteran was currently being treated for PTSD.  Also, VA 
treatment records show that a March 2005 screen for PTSD was 
positive.  As such, if the veteran's claimed stressors are 
corroborated, he should then be afforded a VA examination to 
determine whether he has a current diagnosis of PTSD that is 
a result of his verified stressors. 

Additionally, the Board observes that Dingess/Hartman, supra, 
is applicable to the veteran's claim of entitlement to 
service connection for PTSD.  The Court held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
in an October 2001 letter, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability now on 
appeal.  This remand will enable VA to provide appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for his claim of 
entitlement to service connection for PTSD 
now on appeal, as outlined by the Court in 
Dingess/Hartman, supra.  

2.  Appropriate steps should be taken to 
obtain any outstanding, relevant records 
from Dr. Sanchez-Cruz, Dr. Correa, and the 
San Juan VA Medical Center.  A response, 
negative or positive, should be associated 
with the claims file.  For VA records, 
requests must continue until it is 
determined that the records sought do not 
exist or that further efforts to obtain 
those records would be futile. 

3.  The veteran should be requested to 
provide sufficiently identified events, 
time periods, locations, and unit 
assignments for his claimed stressors, to 
include experiencing mortar and artillery 
attacks.  The veteran should be advised 
that he must submit dates, locations, and 
unit assignments as well as a specific 
description of the claimed stressor in 
order for VA to attempt verification.  

4.  Prepare a letter asking JSRRC to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors, to include mortar 
and artillery attacks.  Provide JSRRC with 
a detailed description of the alleged 
stressors identified by the veteran as 
well as copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.  As the veteran 
has alleged that his stressors occurred 
while he was in combat, the issue of 
whether the veteran in fact served in 
combat should be addressed.  Thereafter, a 
specific determination as to whether each 
claimed stressor is sufficiently verified 
must be made, with consideration of 
Pentecost v. Principi, 16 Vet. App. 124 
(2002) (a veteran need not substantiate 
his actual presence during the stressor 
event; the fact that the veteran was 
assigned to and stationed with a unit that 
was present while such an event occurred 
strongly suggests that he was, in fact, 
exposed to the stressor event). 

5.  If and only if any stressor is 
determined to be verified, the veteran 
should be afforded a VA psychiatric 
examination.  The stressor(s) which has 
been determined to be corroborated by the 
evidence of record should be identified 
for the examiner and the examiner should 
be instructed that only those events may 
be considered for the purpose of 
determining whether exposure to a stressor 
in service has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support a diagnosis 
of PTSD have been satisfied.  The examiner 
should confirm or refute whether the 
veteran meets the diagnostic criteria for 
PTSD and identify the stressor or 
stressors to which any current diagnosis 
of PTSD is attributed.  The examiner 
should include review of the claims file, 
to include any records obtained from Dr. 
Sanchez-Cruz, Dr. Correa, and the San Juan 
VA Medical Center as well as the November 
2001 VA examination, in offering the 
above-requested diagnostic and etiologic 
conclusions.  The rationale for all 
opinions should be provided.  

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  The entirety of the 
evidence, to include records associated 
with the claims file after the September 
2004 supplemental statement of the case 
was issued, should be considered.  If the 
claim remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


